687 N.W.2d 297 (2004)
Abt
v.
Moore.
No. 123809.
Supreme Court of Michigan.
October 7, 2004.
SC: 123809, COA: 242047.
By order of July 1, 2004, the parties were directed to file supplemental briefs. On order of the Court, the briefs having been filed, the application for leave to appeal the April 15, 2003 judgment of the Court of Appeals is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
WEAVER, J., would grant leave to appeal because of the significant issues presented in this case.